Digitally signed by
                                                                        Reporter of Decisions
                       Illinois Official Reports                        Reason: I attest to the
                                                                        accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2017.01.19
                                                                        09:15:19 -06'00'



                  People v. Dorsey, 2016 IL App (4th) 140734



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           CHAD L. DORSEY, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-14-0734


Filed             October 31, 2016



Decision Under    Appeal from the Circuit Court of McLean County, No. 13-CF-362; the
Review            Hon. Scott Daniel Drazewski, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier, Jacqueline L. Bullard, and Akshay Mathew
Appeal            (argued), of State Appellate Defender’s Office, of Springfield, for
                  appellant.

                  Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
                  David J. Robinson, and Luke McNeill (argued), of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE APPLETON delivered the judgment of the court, with
                  opinion.
                  Justices Holder White and Steigmann concurred in the judgment and
                  opinion.
                                              OPINION

¶1       Defendant, Chad L. Dorsey, files this direct appeal from his conviction of home invasion
     after a bench trial. He claims the trial court erred when it held the victim’s psychological injury
     was sufficient to satisfy the injury requirement of the home-invasion statute absent evidence of
     physical contact. He also claims the evidence was insufficient to prove his guilt beyond a
     reasonable doubt when the State failed to prove he intentionally caused the victim’s
     psychological injury. We affirm.

¶2                                        I. BACKGROUND
¶3       In March 2013, the State filed a three-count information against defendant, charging him
     with (1) home invasion for entering the home of Trisha Convis (at trial, she was referred to as
     Trisha Baker), knowing someone was present, and armed himself with a dangerous weapon, a
     Taser (count I) (720 ILCS 5/19-6(a)(1) (West 2012)); (2) home invasion for entering Convis’s
     home, remaining there after knowing someone was present, and intentionally injuring Normal
     police officer Ronald Stoll, who was inside (count II) (720 ILCS 5/19-6(a)(2) (West 2012));
     and (3) disarming a peace officer by taking Officer Stoll’s Taser while the officer was arresting
     him (count III) (720 ILCS 5/31-1a(a) (West 2012)). The grand jury filed superseding
     indictments on all three charges.
¶4       Initially, defendant entered into a plea agreement, pleading guilty to count III. The trial
     court set counts I and II for a jury trial. A few days later, defendant filed a pro se motion to
     withdraw his guilty plea, alleging his attorney gave him “inaccurate legal advice.” The court
     did not rule on defendant’s motion. Thereafter, the State charged defendant by indictment with
     another count of home invasion, alleging defendant entered Convis’s home, remained in the
     home after knowing someone was present, and intentionally caused injury to Convis, who was
     inside (count IV) (720 ILCS 5/19-6(a)(2) (West 2012)). This count is subject of this appeal.
¶5       The trial court conducted a bench trial. The State presented testimony from Marcie Taylor,
     Matthew Baker, Trisha Baker, Ronald Stoll, Todd Van Hoveln, and Shane Bachman.
     Defendant did not present any evidence. The following is a summary of the witnesses’
     testimony.
¶6       Normal police officers Stoll, Van Hoveln, and Bachman were called upon to serve an arrest
     warrant on defendant. Defendant was inside Taylor’s second-floor apartment when police
     arrived. As Taylor was talking to Stoll, defendant ran from the bathroom out the back door.
     Stoll chased him. Van Hoveln was standing near the back door of the apartment building, so
     defendant turned and ran downstairs to the lower-level apartments. Defendant tried to enter
     apartment number two. Stoll caught up to defendant and ordered him to place his hands behind
     his back. Defendant lowered his shoulder and broke into apartment number two.
¶7       Matthew Baker testified he and his wife, Trisha Baker, live in apartment number two. On
     the night of the incident, they were home watching television with Trisha’s two daughters,
     ages 14 and 10. Defendant broke into their apartment from the back door and ran through the
     apartment, toward the front door. He was unable to unlock the deadbolt to get out. Stoll chased
     defendant through the apartment, caught him at the front door, and a struggle ensued in the
     living room.



                                                  -2-
¶8          Matthew said Trisha was “[f]reaking out,” saying, “oh, my God; oh, my God; oh, my God,”
       and the two children were “[s]cared out of their minds.” The children had “shocked
       expressions on their face[s].” Trisha said her younger daughter was “screaming and shocked,”
       while her older daughter had a look on her face like “ ‘I can’t believe this is happening.’ ”
       Trisha moved her children into the kitchen to keep them “out of harm’s way.”
¶9          Stoll pulled out his Taser and ordered defendant to the ground. Defendant feigned
       cooperation, but he turned around and knocked the Taser out of Stoll’s hand. Defendant
       grabbed the Taser and shot it at Stoll, hitting the wall. Stoll pulled out his service pistol and
       ordered defendant to drop the Taser. Defendant complied but ran into the kitchen. Bachman
       had entered the apartment to assist Stoll. They both struggled with defendant, attempting to
       gain control over him. A garbage can had been knocked over and the officers were slipping on
       whatever was on the floor. Defendant broke the kitchen window and jumped through. The
       officers chased him and eventually took him into custody.
¶ 10        When the struggle moved to the kitchen, Matthew, Trisha, and the children ran upstairs to
       their neighbors’ apartment. When Matthew and Trisha returned to their apartment, they found
       their back door, kitchen window, and furniture broken. Shattered glass and garbage were on
       the floor in the kitchen. Trisha testified: “Myself and my youngest [daughter], we were crying,
       very scared, very shaken. I actually was really, really, really shaken.” Stoll said the family
       members “were very frightened, it was obvious.”
¶ 11        Trisha said, at the time of trial, she was “still actually shaken” and “really scared.” She
       arms herself with a butcher knife when she hears noises in the apartment. Her youngest
       daughter will not sleep in her own bedroom and she gets scared at the sound of any “little
       noise.”
¶ 12        Thereafter, defendant moved for a directed verdict. The trial court reserved its decision
       until the close of the trial. After the parties’ closing arguments, the court granted defendant’s
       motion for a directed verdict on counts I and II, but found defendant guilty on count IV. The
       court noted psychological injury qualified as “any injury” for the purposes of the
       home-invasion statute.
¶ 13        Defendant filed a motion for a new trial, raising the issues he now raises in this appeal. The
       trial court denied defendant’s motion and sentenced him to concurrent prison terms of 7 years
       on count III (the count to which he had pleaded guilty) and 16 years on count IV.
¶ 14        This appeal followed.

¶ 15                                        II. ANALYSIS
¶ 16                           A. Whether the Victim Suffered an Injury
¶ 17       Defendant appeals his conviction on count IV, claiming the State failed to prove the victim
       suffered “any injury” within the meaning of the home-invasion statute. Defendant argues,
       because he never made physical contact with Trisha, the State could not prove Trisha was
       injured. Defendant concedes our supreme court has held the phrase “any injury” in the statute
       refers to both physical and psychological injury or harm. See People v. Hudson, 228 Ill. 2d
       181, 195 (2008) (The fact the home-invasion statute can be found in the “Bodily Harm”
       portion of the Criminal Code of 1961 does not mean the legislature chose to restrict the
       requisite harm to physical injury.). However, defendant questions whether Trisha can be



                                                    -3-
       considered “injured” when she suffers only a psychological injury, absent any physical contact
       between defendant and the victim.
¶ 18        According to defendant, the relevant Illinois Pattern Jury Instruction supports his position
       that at least some physical contact is required before a psychological or emotional injury,
       resulting from the physical contact, qualifies under the statute. Illinois Pattern Jury
       Instructions, Criminal, No. 11.53B (4th ed. 2000) (hereinafter, IPI Criminal 4th No. 11.53B)
       states as follows:
                     “The term ‘injury’ in the definition of home invasion may include physical injury.
                It also includes psychological or emotional trauma if that trauma was the result of some
                physical contact.”
       Further, defendant points to the instruction’s committee note, which cites three cases in
       support—all of which involve the presence of some physical contact between the defendant
       and the victim. See People v. Garrett, 281 Ill. App. 3d 535, 542 (1996) (the Fifth District
       determined physical evidence of bodily harm was not required; painful penetration qualified as
       an “injury” given “an injury is an act that hurts” or “causes bodily pain”); People v. Garza, 125
       Ill. App. 3d 182, 189 (1984) (the First District held the State was required to prove “some
       physical injury” from the rape to sustain the home-invasion conviction; proving only that a
       rape occurred was insufficient); People v. Ehrich, 165 Ill. App. 3d 1060, 1072 (1988) (this
       court held psychological trauma constitutes “injury” within the meaning of home-invasion
       statute).
¶ 19        In Ehrich, this court considered whether a victim in a home invasion must suffer physical
       injury, or whether emotional trauma constitutes an “injury.” Ehrich, 165 Ill. App. 3d at 1071.
       There, the defendant entered a family’s home in the middle of the night. The father awoke
       when he heard his seven-year-old daughter crying. Ehrich, 165 Ill. App. 3d at 1063. The father
       found the defendant holding his daughter on his lap, covering her mouth. The father struggled
       with the defendant and the mother called the police. Ehrich, 165 Ill. App. 3d at 1063.
¶ 20        On appeal, this court considered whether the trial court erred in considering the child’s
       emotional trauma as an “injury” within the meaning of the home-invasion statute. Ehrich, 165
       Ill. App. 3d at 1072. The defendant claimed there must be some type of pain or physical harm
       endured by the victim in order for there to be an “injury” for the purposes of a conviction of
       home invasion. Ehrich, 165 Ill. App. 3d at 1072. We disagreed.
¶ 21        In addressing the issue, this court noted the legislature’s use of the broad term “any injury”
       when establishing the elements of criminal liability under the home-invasion statute. Ehrich,
       165 Ill. App. 3d at 1072. That is, the statute sets forth guilt if a defendant “[i]ntentionally
       causes any injury *** to any person or persons within the dwelling place.” (Emphasis added.)
       720 ILCS 5/19-6(a)(2) (West 2012). This language differs from, and is much broader than,
       other criminal statutes that require an “injury” before liability is imposed. For example, the
       offenses of battery (720 ILCS 5/12-3(a) (West 2012)), aggravated battery (720 ILCS
       5/12-3.05(a)(b) (West 2012)), aggravated criminal sexual assault (720 ILCS 5/11-1.30(a)(2)
       (West 2012)), and battery of an unborn child (720 ILCS 5/12-3.1(a), (a-5) (West 2012)) all
       require “bodily harm” before criminal liability attaches. For the offense of intimidation, the
       legislature specifically required “physical harm” (720 ILCS 5/19-5(b) (West 2012)); and for
       the offense of criminal fortification of a residence or building, the legislature specifically
       limited criminal liability when the design of a “booby trap” intended to cause “physical
       injury.”

                                                    -4-
¶ 22       The comparison of the language of the different statutes tends to demonstrate that when the
       legislature intends to require physical injury, it so specifies. See Ehrich, 165 Ill. App. 3d at
       1072. It is clear the legislature “obviously intended a range of injuries broader than only
       physical or bodily harm” in contemplating criminal liability under the home-invasion statute.
       Ehrich, 165 Ill. App. 3d at 1072. In fact, the pain of mental or emotional injuries often exceeds
       the pain of physical injuries. Ehrich, 165 Ill. App. 3d at 1072. For that reason, this court held
       “psychological trauma constitutes an injury for purposes of the home[-]invasion statute.”
       Ehrich, 165 Ill. App. 3d at 1072.
¶ 23       Our supreme court in Hudson held the same. There, the teenage victim found the defendant
       in her home in the middle of the night. Hudson, 228 Ill. 2d at 183. The defendant grabbed the
       victim and pushed her against the door. She began screaming for her mother. Hudson, 228 Ill.
       2d at 183-84. He then wrapped the victim’s hair around his hand and began dragging her
       toward the door. Hudson, 228 Ill. 2d at 184. The defendant ran from the house when the
       victim’s mother appeared in the kitchen. Hudson, 228 Ill. 2d at 184. At the jury trial, the
       teenage victim testified to various physical injuries and the psychological trauma she suffered
       from that incident. Hudson, 228 Ill. 2d at 184.
¶ 24       After he was convicted of home invasion, the defendant appealed his conviction, arguing
       the trial court erred in (1) allowing the State to present evidence of the victim’s psychological
       trauma, and (2) instructing the jury that evidence of psychological trauma could satisfy the
       injury element of the offense. Hudson, 228 Ill. 2d at 190. The supreme court stated as follows:
                “The internal language of the home[-]invasion statute itself indicates that legislators
                were familiar with the word ‘bodily,’ as they use that word in subsection (a)(5) of the
                same statute, referring to ‘bodily harm.’ ‘Harm’ is a synonym of ‘injury.’ As defined
                by Webster’s, ‘harm’ means ‘physical or mental damage: INJURY.’ Webster’s Third
                New International Dictionary 1034 (1976). ‘Injury’ means ‘an act that damages, harms,
                or hurts: an unjust or undeserved infliction of suffering or harm.’ Webster’s Third New
                International Dictionary 1164 (1976). If, as defendant suggests, the legislators intended
                to limit the otherwise expansive phrase ‘any injury,’ they could have simply used the
                phrase ‘bodily injury’ or ‘bodily harm,’ as they did in subsection (a)(5) of section
                12-11, and as they have done in myriad other instances throughout the Criminal Code
                [of 1961]. When the legislature uses certain language in one part of a statute and
                different language in another, we may assume different meanings were intended.
                [Citation.] We assume there was significance to the use of the broader term ‘any
                injury.’ Use of the more inclusive term in this context could only mean that the phrase
                refers to both physical and psychological injury or harm.” (Emphases in original.)
                Hudson, 228 Ill. 2d at 193.
¶ 25       The court went on to analyze the sentencing scheme of certain crimes that have the
       potential of inflicting more psychological harm than physical harm. For example, the court
       noted residential burglary was graded and punished more harshly than commercial burglary.
       Hudson, 228 Ill. 2d at 194 (citing Robert A. Mikos, “Eggshell” Victims, Private Precautions,
       and the Societal Benefits of Shifting Crime, 105 Mich. L. Rev. 307, 335 (2006)). The Hudson
       court further stated:
                “Indeed, it seems to us little more than a matter of common sense that a perpetrator’s
                violation of the sanctity of one’s living space, with the intent to cause injury, carries
                with it the potential for psychological injury or trauma. The legislature’s use of the

                                                   -5-
                broad term ‘any injury’ in subsection (a)(2) of the home invasion statute appears to
                recognize that potential.” Hudson, 228 Ill. 2d at 194.
       The court held “proof of psychological injury or trauma satisfies the injury element of section
       12-11(a)(2) of the Criminal Code of 1961 [(now 720 ILCS 5/19-6(a)(2) (West 2012))].
       Consequently, we find that the trial court did not err when it allowed evidence of psychological
       harm and it instructed the jury with IPI Criminal 4th No. 11.53B.” (Emphasis in original.)
       Hudson, 228 Ill. 2d at 195.
¶ 26       Defendant does not refute this reasoning, but he claims in each case previously relied upon,
       there existed some form of physical contact. We acknowledge this distinction but conclude this
       is a distinction without a difference. The supreme court in Hudson did not qualify its holding
       with a physical-contact requirement. Likewise, our analysis in Ehrich did not rely upon the
       defendant’s physical encounter with the child. This court noted the trial court had considered
       the defendant’s physical contact with the child, finding that contact was the cause of the child’s
       psychological trauma. Ehrich, 165 Ill. App. 3d at 1072. However, this court clearly found the
       psychological or emotional trauma, standing alone, could support a conviction for home
       invasion. We held “emotional trauma is an injury within the meaning of the statute defining
       home invasion.” Ehrich, 165 Ill. App. 3d at 1072. We did not qualify our holding in Ehrich
       with a requirement that there be some kind of physical contact, nor do we do so here. Rather,
       we are guided by the plain and ordinary meaning of the language in the statute. See People v.
       Eppinger, 2013 IL 114121, ¶ 21 (“Our primary objective in construing a statute is to ascertain
       and give effect to the intent of the legislature, bearing in mind that the best evidence of such
       intent is the statutory language, given its plain and ordinary meaning.”). Thus, “any injury”
       within the meaning of the home-invasion statute means just that—any physical, emotional,
       psychological, or traumatic injury intentionally caused by the defendant to a person inside the
       dwelling is sufficient to satisfy this required element, with or without physical contact.

¶ 27                                    B. Sufficiency of the Evidence
¶ 28        Defendant next contends the State failed to present sufficient evidence to prove him guilty
       beyond a reasonable doubt. Specifically, defendant challenges the sufficiency of the State’s
       evidence pertaining to the alleged psychological injury suffered by Trisha. He claims there was
       no evidence tending to prove he had the requisite intent.
¶ 29        Matthew testified Trisha was “freaking out” and the two girls were “scared out of their
       minds.” Defendant had shoved Trisha’s 14-year-old daughter as he made his way through the
       apartment. Trisha testified her two daughters were in the same room with defendant when he
       initially struggled with Stoll. She said they were screaming and in shock during the incident.
       She said at the time of trial, she was still shaken by the incident. She said she did not feel safe in
       her apartment and was scared of answering the door. She often armed herself with a knife for
       protection while in her apartment. However, during cross-examination, Trisha testified she did
       not seek medical or psychological treatment for her fears.
¶ 30        Nevertheless, the trial court found the State had presented sufficient evidence of Trisha’s
       psychological injury. The court specifically found defendant had intentionally caused Trisha’s
       psychological injury based solely on defendant’s conduct within the apartment.
¶ 31        In considering a challenge to the sufficiency of the evidence, we are guided by the
       following:


                                                     -6-
                    “ ‘Where a criminal conviction is challenged based on insufficient evidence, a
               reviewing court, considering all of the evidence in the light most favorable to the
               prosecution, must determine whether any rational trier of fact could have found beyond
               a reasonable doubt the essential elements of the crime.’ [Citation.] When considering a
               challenge to the sufficiency of the evidence, we will not retry the defendant. [Citation.]
               We will not reverse a conviction unless it is so improbable, unsatisfactory, or
               inconclusive that it creates a reasonable doubt of the defendant’s guilt.” People v.
               Daniels, 2016 IL App (4th) 140131, ¶ 94 (quoting People v. Brown, 2013 IL 114196,
               ¶ 48).
       In a bench trial, the trial court is responsible for determining the credibility of the witnesses,
       weighing the evidence, resolving conflicts in the evidence, and drawing reasonable inferences
       therefrom. People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009).
¶ 32       As charged in this case, home invasion has two elements: the unauthorized entry of a
       dwelling and the intentional injury of a person therein. People v. Peacock, 359 Ill. App. 3d 326,
       333 (2005). Defendant does not dispute the unauthorized-entry evidence. He claims only that
       the State failed to present sufficient evidence that he intentionally caused injury to Trisha. He
       contends “[t]here is no testimony on record to establish that [he] had a conscious objective to
       cause psychological injury to [Trisha].” This may be a true statement, but it does not accurately
       characterize what the State is required to prove.
¶ 33       The State need not prove defendant intended to cause Trisha psychological injuries.
       Rather, the State must first prove defendant possessed a criminal intent at the time he entered
       her apartment. See People v. Dryden, 363 Ill. App. 3d 447, 450 (2006). See also People v. Hill,
       294 Ill. App. 3d 962, 973 (1998) (the defendant must possess the intent to perform a criminal
       act at the time of entry); People v. Hopkins, 229 Ill. App. 3d 665, 672 (1992) (the State can
       prove a defendant’s intent by inferences drawn from his conduct and from surrounding
       circumstances). Next, although the State must prove defendant knowingly or intentionally
       caused injury to a person in the dwelling, the State’s evidence need not come from direct
       evidence of the defendant’s intent. See People v. Williams, 165 Ill. 2d 51, 64 (1995) (“Because
       intent is a state of mind, it can rarely be proved by direct evidence.”).
¶ 34       A person acts “knowingly when he is consciously aware that his conduct is practically
       certain to cause the result”—here, Trisha’s psychological injury. People v. Psichalinos, 229 Ill.
       App. 3d 1058, 1067 (1992). Intent can rarely be proved by direct evidence because it is a
       mental state. People v. Witherspoon, 379 Ill. App. 3d 298, 307 (2008). Instead, it may be
       proven by circumstantial evidence, in that it may be inferred from surrounding circumstances
       (Witherspoon, 379 Ill. App. 3d at 307) and the character of the defendant’s acts (People v.
       Foster, 168 Ill. 2d 465, 484 (1995)). “The defendant is presumed to intend the natural and
       probable consequences of his acts ***.” People v. Terrell, 132 Ill. 2d 178, 204 (1989).
¶ 35       Although defendant’s state of mind may not have been to cause Trisha psychological
       injury, her injury was a natural and probable consequence of defendant’s conduct. Defendant
       broke into her home while attempting to escape from the police. He saw Trisha, her husband,
       and the two children. Nevertheless, he shoved one of the girls out of his way, fought with a
       police officer in the living room, broke the kitchen window while fighting with the officer,
       disarmed the officer, and shot a Taser into Trisha’s living room wall. Given these
       circumstances, it was not unreasonable for the trial court to conclude that defendant knew his
       conduct while in the family’s home was practically certain to cause Trisha psychological

                                                   -7-
       injury. That is, defendant is “presumed to intend the natural and probable consequences of his
       acts.” Terrell, 132 Ill. 2d at 204. He knew he was breaking into someone’s home and saw the
       family, including the children, in the apartment, yet he continued fighting with the officers,
       eluding his arrest, and caused damage to the home. He armed himself with the Taser after
       knocking it from Stoll’s hand; discharged the Taser, not knowing where it would strike; and
       forced Stoll to pull a gun on him. Yet, he still refused to submit to the officers.
¶ 36       Given the circumstances of the incident, the trial court could reasonably infer that the
       natural and probable consequences of defendant’s conduct while inside Trisha’s apartment
       caused her psychological harm. This is so even without expert testimony of the resulting injury
       or evidence of treatment. We find the evidence was sufficient to prove defendant’s intent to
       injure Trisha.

¶ 37                                       III. CONCLUSION
¶ 38      For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
       award the State its $75 statutory assessment against defendant as costs of this appeal.

¶ 39      Affirmed.




                                                  -8-